MARY'S OPINION HEADING                                           








                NO. 12-07-00366-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
§          APPEAL FROM THE 321ST
IN THE INTEREST OF C.M.M.,
A CHILD        §          JUDICIAL DISTRICT COURT OF
 
§          SMITH COUNTY, TEXAS
 


















 
 

MEMORANDUM
OPINION
PER CURIAM
            This appeal is being dismissed for
want of prosecution.  See Tex. R. App. P. 42.3(b). Appellant
perfected her appeal on July 12, 2007. 
Thereafter, the clerk’s record was filed on December 7, 2007, making
Appellant’s brief due on or before January 7, 2008.  When Appellant failed to file her brief
within the required time, this court notified her on January 18, 2008 that the
brief was past due and warned that if no motion for extension of time to file
the brief was received by January 28, 2008, the appeal would be dismissed for
want of prosecution under Texas Rule of Appellate Procedure 42.3(b).  The notice further informed Appellant that
the motion for extension of time must contain a reasonable explanation for her
failure to file the brief and a showing that Appellee had not suffered material
injury thereby.
            To date, Appellant has not complied
with this court’s January 18, 2008 notice. 
Accordingly, we dismiss the appeal for want of
prosecution.  See Tex. R. App. P. 38.8(a)(1), 42.3.(b).
Opinion delivered January 31, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
(PUBLISH)